 

Exhibit 10.1

 



FIFTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
SECOND AMENDMENT TO
AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENTS

This FIFTH Amendment to SECOND AMENDED AND RESTATED Credit Agreement AND SECOND
AMENDMENT TO AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENTS (this
“Amendment”), effective as of the 14th day of February, 2012 (the “Fifth
Amendment Effective Date”), is entered into by and among magnum hunter resources
corporation, a Delaware corporation (the “Borrower”), the Guarantors party
hereto (the “Guarantors”), the Lenders party hereto (the “Lenders”) and BANK OF
MONTREAL, as Administrative Agent for the Lenders (the “Administrative Agent”).

RECITALS

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Second Amended and Restated Credit Agreement dated April 13, 2011
(as amended by the First Amendment to Second Amended and Restated Credit
Agreement effective as of June 30, 2011, the Second Amendment to Second Amended
and Restated Credit Agreement effective as of August 15, 2011, the Third
Amendment to Second Amended and Restated Credit Agreement effective as of
September 28, 2011, the Fourth Amendment to Second Amended and Restated Credit
Agreement effective as of December 6, 2011, and as further amended or restated
from time to time, the “Credit Agreement”); and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Security
Agreement (as defined in the Credit Agreement as amended hereby) and make the
other agreements more particularly described below; and

WHEREAS, said parties are willing to so amend the Credit Agreement and the
Security Agreement and make such agreements subject in each case to the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Lenders and the
Administrative Agent agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.

2. Amendments to Credit Agreement.

(a) Amendment to Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended by amending and restating the definition of “Security Agreement” in its
entirety to read as follows:   



 

“Security Agreement” means, collectively, those certain Amended and Restated
Security and Pledge Agreements executed by the Borrower and the Guarantors, as
amended, substantially in the form of Exhibit F-1 attached hereto.

(b) Amendment to Section 9.18(a). Section 9.18(a) of the Credit Agreement is
hereby amended by (a) deleting the word “and” at the end of clause (ii) thereof,
(b) replacing the period at the end of clause (iii) with “; and”, and (c) adding
a new clause (iv) to read as follows: 



“(iv) Swap Agreements to hedge foreign exchange rate risks to which the Borrower
or any of its Subsidiaries has actual exposure.”

(c) Amendment to Section 9.18(c). Section 9.18(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:  



“(c) For purposes of this Section 9.18, purchases of put options and purchases
of price floors shall not be considered Swap Agreements.”

(d) Amendment to Annex I. Annex I to the Credit Agreement is hereby deleted in
its entirety and replaced with Annex I attached hereto. 



3. Amendment to Security Agreement. The definition of “Secured Parties” in each
Security Agreement is hereby amended and restated in its entirety to read as
follows:

“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
each party to a Permitted Swap Agreement if at the time of entering into such
Permitted Swap Agreement such Person was a Lender under the Prior Agreement or
the Credit Agreement or an Affiliate of a Lender under the Prior Agreement or
the Credit Agreement.

4. Partial Release; Consent to Transfer; Consent to Second Lien Amendment.

(a) The Administrative Agent, on behalf of itself and the Lenders, hereby
releases the Equity Interests of Hunter Disposal, LLC held by Triad Hunter, LLC
and all general intangibles related thereto (collectively, the “Released
Property”) and does hereby agree that all security interests, Liens and rights
in the Released Property granted to the Administrative Agent or the Lenders in
the Loan Documents are hereby waived, discharged and released in their entirety.
This release is a partial release only, limited solely to the security
interests, Liens and rights in the Released Property granted in the Loan
Documents and does not affect or impair in any manner any of the other
Collateral. 



(b) The Administrative Agent and the Lenders hereby consent to the transfer
(free and clear of any Liens) by Triad Hunter, LLC to GreenHunter Energy, Inc.
of the Released Property. The Administrative Agent and the Lenders hereby
(i) waive Section 9.11 of the Credit Agreement to the extent necessary to
effectuate the sale, transfer or other disposition of the Released Property and
(ii) agree that the value of the Released Property shall not be included in
calculating the usage of the basket in Section 9.11(e) of the Credit Agreement. 

 



-2-

 

 

(c) The Administrative Agent and the Lenders hereby consent to an amendment to
the Second Lien Credit Agreement on substantially similar terms and containing
substantially similar provision as this Amendment. 



5. Borrowing Base Redetermination; Acknowledgement and Agreement of the Parties.

(a) Effective as of the Fifth Amendment Effective Date, the Conforming Borrowing
Base shall be equal to $235,000,000 and the Non-Conforming Borrowing Base shall
be equal to $0. 

(b) The parties hereto acknowledge and agree that the Borrowing Base
redetermination effected pursuant to clause (a) of this Section 5 shall be
deemed to be the May 1, 2012 Scheduled Redetermination. 



6. Ratification. Each of the Borrower and the Guarantors hereby ratifies all of
its respective obligations under the Credit Agreement and each of the Loan
Documents to which it is a party, and agrees and acknowledges that the Credit
Agreement and each of the Loan Documents to which it is a party are and shall
continue to be in full force and effect as amended and modified by this
Amendment. Except as provided herein, nothing in this Amendment extinguishes,
novates or releases any right, claim, lien, security interest or entitlement of
any of the Lenders or the Administrative Agent created by or contained in any of
such documents nor is the Borrower nor any Guarantor released from any covenant,
warranty or obligation created by or contained herein or therein.

7. Representations and Warranties. The Borrower and Guarantors hereby represent
and warrant to the Administrative Agent and the Lenders that (a) this Amendment
has been duly executed and delivered on behalf of the Borrower and Guarantors,
(b) this Amendment constitutes a valid and legally binding agreement enforceable
against the Borrower and Guarantors in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, (c) the representations and warranties contained in the
Credit Agreement and the Loan Documents are true and correct on and as of the
date hereof in all material respects as though made as of the date hereof
(except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct as of such specified earlier date), (d) no
Default or Event of Default exists under the Credit Agreement or under any Loan
Document as of the Fifth Amendment Effective Date and (e) the execution,
delivery and performance of this Amendment has been duly authorized by the
Borrower and Guarantors.

-3-

 

8. Conditions to Effectiveness. This Amendment shall be effective on the Fifth
Amendment Effective Date upon satisfaction of the following conditions:

(a) the Borrower, the Guarantors and each of the Lenders shall have executed and
delivered to the Administrative Agent counterparts of this Amendment; 

(b) the Borrower shall have executed and delivered to the Administrative Agent a
Note payable to the order of the New Lender (as hereinafter defined), if
requested by the New Lender; 

(c) the Borrower shall have delivered to the Administrative Agent (i) the
Reserve Report supporting the redetermination of the Borrowing Base effected
hereby, (ii) the related certificate required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) of the Credit Agreement, (iii) any
Engineering Reports as shall have been reasonably requested by the Required
Lenders in connection with the Reserve Report described in clause (i) above and
(iv) title information required to be delivered by the Borrower pursuant to
Section 8.13(a) of the Credit Agreement; and 

(d) the Borrower shall have paid to the Administrative Agent and the Lenders all
fees and expenses that are due in connection with this Amendment. 



9. New Lender; Assignment and Reallocation of Commitments.

(a) By its execution of this Amendment, Royal Bank of Canada (the “New Lender”)
shall become a party to the Credit Agreement as of the Fifth Amendment Effective
Date and shall have all the rights and obligations, severally and not jointly,
of a “Lender” under the Credit Agreement and the other Loan Documents as if it
were an original signatory thereto, and shall agree, and does hereby agree to be
bound by the terms and conditions set forth in the Credit Agreement and the
other Loan Documents to which the Lenders are a party, in each case, as if each
were an original signatory thereto. 

(b) The New Lender (i) confirms that it has received a copy of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Amendment and
the Credit Agreement; (ii) agrees that it has independently and without reliance
upon the Administrative Agent or any other Lender, and based on such information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Amendment and the Credit Agreement (and that it will, independently
and without reliance upon the Administrative Agent, the Issuing Bank or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement); (iii) represents and warrants
that (A) its name set forth herein is its legal name, (B) it has the full power
and authority and the legal right to make, deliver and perform, and has taken
all necessary action, to authorize the execution, delivery and performance of
this Amendment, and any and all other documents delivered by it in connection
herewith and to fulfill its obligations under, and to consummate the
transactions contemplated by, this Amendment, the Credit Agreement and the other
Loan Documents, (C) no consent or authorization of, filing with, or other act by
or in respect of any Governmental Authority, is required in connection herewith
or therewith, and (D) this Amendment constitutes its legal, valid and binding
obligation; (iv) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (v) appoints and authorizes the Issuing Bank to take such action as
letter of credit issuing bank on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Issuing Bank by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (vi) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (vii) represents and warrants
that under applicable Laws no tax will be required to be withheld by the
Administrative Agent or the Borrower with respect to any payments to be made to
such New Lender hereunder or under any Loan Document, and no tax forms described
in Section 5.03(a) of the Credit Agreement are required to be delivered by the
New Lender (or if required, such tax forms have been delivered to the
Administrative Agent as required under Section 5.03(a) of the Credit
Agreement). 

-4-

 

(c) The New Lender hereby advises each other party hereto that its address for
notices and its Lending Office shall be as set forth below its name on its
signature page attached hereto. 

(d) On the Fifth Amendment Effective Date, each of the Lenders that was a Lender
prior to the Fifth Amendment Effective Date (each, an “Existing Lender”) hereby
sells, assigns, transfers and conveys to the New Lender, and the New Lender
hereby purchases and accepts, so much of the aggregate commitments under, and
loans and participations in letters of credit outstanding under, the Credit
Agreement such that, immediately after giving effect to the effectiveness of
this Amendment, the Applicable Percentage of each Lender to the Credit Agreement
and the portion of the Commitment of each Lender, shall be as set forth on Annex
I, as amended hereby (it being understood that if any Letters of Credit are
outstanding under the Credit Agreement as of the Fifth Amendment Effective Date,
then the New Lender shall have purchased and accepted from the Existing Lenders,
a participation in such outstanding Letters of Credit based on its Applicable
Percentage). The foregoing assignments, transfers and conveyances are without
recourse to any Existing Lender and without any warranties whatsoever by the
Administrative Agent, the Issuing Bank or any Existing Lender as to title,
enforceability, collectability, documentation or freedom from Liens, in whole or
in part, other than that the warranty of any such Existing Lender that it has
not previously sold, transferred, conveyed or encumbered such interests. The
Existing Lenders and the Lenders shall, if appropriate, make all appropriate
adjustments in payments under the Credit Agreement and the other Loan Documents
thereunder for periods prior to the adjustment date among themselves, but in no
event shall any such adjustment of Eurodollar Loans (a) constitute a payment or
prepayment of all or a portion of any Eurodollar Loans or (b) entitle any Lender
to any reimbursement under Section 5.02 of the Credit Agreement. 

10. Counterparts. This Amendment may be signed in any number of counterparts,
which may be delivered in original, electronic or facsimile form each of which
shall be construed as an original, but all of which together shall constitute
one and the same instrument.

11. Governing Law. This Amendment, all Notes, the other Loan Documents and all
other documents executed in connection herewith shall be deemed to be contracts
and agreements under the laws of the State of New York and of the United States
of America and for all purposes shall be construed in accordance with, and
governed by, the laws of New York and of the United States.

12. Final Agreement of the Parties. Any previous agreement among the parties
with respect to the subject matter hereof is superseded by the Credit Agreement,
as amended by this Amendment. Nothing in this Amendment, express or implied is
intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Amendment.

[Signature Pages Follow]

-5-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the Fifth Amendment
Effective Date.

 

 

BORROWER:

 

MAGNUM HUNTER RESOURCES

CORPORATION, a Delaware corporation

 

 

By: /s/ Ronald D. Ormand

Ronald D. Ormand

Chief Financial Officer

 

 

GUARANTORS:

 

PRC WILLISTON, LLC,

a Delaware limited liability company

 

By:   Magnum Hunter Resources Corporation,
         its sole member

 

 

By: /s/ Ronald D. Ormand

Ronald D. Ormand

Chief Financial Officer

 

 

MAGNUM HUNTER RESOURCES LP,

a Delaware limited partnership

 

By:  Magnum Hunter Resources GP, LLC,

        its general partner

 

          By:   Magnum Hunter Resources Corporation,
                     its sole member

 



                  By: /s/ Ronald D. Ormand

               Ronald D. Ormand

               Chief Financial Officer

 

Signature Page to Fifth Amendment to Credit Agreement

-6-

 



 

 

  MAGNUM HUNTER RESOURCES GP, LLC,
a Delaware limited liability company
 
By:   Magnum Hunter Resources Corporation,
         its sole member
 
        By: /s/ Ronald D. Ormand
               Ronald D. Ormand
               Chief Financial Officer
 
 
TRIAD HUNTER, LLC,
a Delaware limited liability company
 
By: /s/ Ronald D. Ormand
       Ronald D. Ormand
       Vice President
 
 
EAGLE FORD HUNTER, INC.,
a Colorado corporation
 
 
By: /s/ Ronald D. Ormand
       Ronald D. Ormand
       Secretary
 
 
MAGNUM HUNTER PRODUCTION INC.,
a Kentucky corporation
 
 
By: /s/ Ronald D. Ormand
       Ronald D. Ormand
       Chief Financial Officer
 
 
NGAS HUNTER, LLC
 

By: /s/ Ronald D. Ormand
       Ronald D. Ormand
       Vice President and Treasurer


 

 

Signature Page to Fifth Amendment to Credit Agreement 



-7-

 

 

 

MHR CALLCO CORPORATION,

a corporation existing under the laws of the Province of Alberta

 

 

By: /s/ Ronald D. Ormand

       Ronald D. Ormand

       Vice President

 

 

MHR EXCHANGECO CORPORATION,

a corporation existing under the laws of the Province of Alberta

 

 

By: /s/ Ronald D. Ormand

       Ronald D. Ormand

       Vice President

 

 

WILLISTON HUNTER CANADA, INC.,

a corporation existing under the laws of the Province of Alberta

 

 

By: /s/ Ronald D. Ormand

       Ronald D. Ormand

       Executive Vice President and Chief

       Financial Officer

 

 

WILLISTON HUNTER INC.,

a Delaware corporation

 

 

By: /s/ Ronald D. Ormand

       Ronald D. Ormand

       Executive Vice President and Chief

       Financial Officer

 

 

 

 Signature Page to Fifth Amendment to Credit Agreement

 

-8-

 

 

 

WILLISTON HUNTER ND, LLC,

a Delaware limited liability company

 

 

By: /s/ Ronald D. Ormand

       Ronald D. Ormand

       Vice President and Treasurer

 

 

 

 Signature Page to Fifth Amendment to Credit Agreement

 

-9-

 

 

  ADMINISTRATIVE AGENT AND LENDER:       BANK OF MONTREAL           By:  /s/
Gumaro Tijerina   Gumaro Tijerina   Director

 

 

-10-

 

 

LENDER:       CAPITAL ONE, NATIONAL ASSOCIATION           By: /s/ Nancy M. Mak  
Nancy M. Mak   Vice President

 

 Signature Page to Fifth Amendment to Credit Agreement

-11-

 

 

  LENDER:       AMEGY BANK NATIONAL ASSOCIATION           By: /s/ Mark Serice  
Mark Serice   Senior Vice President

 

Signature Page to Fifth Amendment to Credit Agreement 

-12-

 

 

LENDER:       KEYBANK NATIONAL ASSOCIATION           By: /s/ David Morris  
David Morris   Vice President

 

 Signature Page to Fifth Amendment to Credit Agreement

-13-

 

 

  LENDER:       UBS LOAN FINANCE LLC           By: /s/ Irja R. Otsa   Irja R.
Otsa   Associate Director           By: /s/ Mary E. Evans   Mary E. Evans  
Associate Director

 

 Signature Page to Fifth Amendment to Credit Agreement

 

-14-

 

 

  LENDER:       CITIBANK, N.A.           By: /s/ Angela McCracken   Angela
McCracken   Vice President

 

 Signature Page to Fifth Amendment to Credit Agreement

-15-

 

 

  LENDER:       DEUTSCHE BANK TRUST COMPANY AMERICAS           By: /s/ Michael
Getz   Michael Getz   Vice President           By: /s/ Carin Keegan   Carin
Keegan   Director

 

Signature Page to Fifth Amendment to Credit Agreement

-16-

 

 

  LENDER:       UNION BANK, N.A.           By: /s/ Paul E. Cornell   Paul E.
Cornell   Senior Vice President

 

 

Signature Page to Fifth Amendment to Credit Agreement 

-17-

 

 

  LENDER:       CREDIT SUISSE AG, Cayman Islands Branch           By: /s/ Nupur
Kumar   Nupur Kumar   Vice President           By: /s/ Rahul Parmar   Rahul
Parmar   Associate

 

 Signature Page to Fifth Amendment to Credit Agreement

-18-

 

 

  LENDER:       GOLDMAN SACHS BANK USA           By: /s/ Mark Walton   Mark
Walton   Vice President

 

 

Signature Page to Fifth Amendment to Credit Agreement

-19-

 



 

 

  LENDER:       SUNTRUST BANK           By: /s/ Gregory C. Magnuson   Gregory C.
Magnuson   Vice President

 

Signature Page to Fifth Amendment to Credit Agreement

-20-

 

 



      NEW LENDER       ROYAL BANK OF CANADA           By:  /s/ Don J.
McKinnerney   Name: Don J. McKinnerney   Title:  Authorized Signatory          
Address for Notices:       Royal Bank of Canada - WFC Branch   Three World
Financial Center
200 Vesey Street   New York, NY 10281-8098   Attention: US Specialized Service
Officer   Telecopy: (212) 428-2372           Lending Office:       Royal Bank of
Canada - WFC Branch   Three World Financial Center   200 Vesey Street   New
York, NY 10281-8098   Attention: US Specialized Service Officer   Telephone:
(416) 955-6599

 

 

 

 Signature Page to Fifth Amendment to Credit Agreement

-21-

--------------------------------------------------------------------------------

 